                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

SHEILA HURLEY,                                         )
                                                       )
         Plaintiff,                                    )
                                                       )
vs.                                                    )   Civil No. 1:20-cv-00850-KRS-GBW
                                                       )
STEPHANIE A. FUCHS, JEFFREY S.                         )
SMITH, JENNIFER FELLABAUM,                             )
ANDREW SAUL, Commissioner of the Social                )
Security Administration, and THE SOCIAL                )
SECURITY ADMINISTRATION,                               )
                                                       )
         Defendants.                                   )

                         DECLARATION OF CAROL ZIGLAR-LOVE

         I, Carol Ziglar-Love, Human Resources (HR) Specialist, Center for Human Resources,

Social Security Administration (SSA) Region VI, Dallas, Texas, declare and state as follows:

      1. I am the staffing specialist who has access to, and has examined, Sheila Hurley’s

         (Plaintiff’s) employment information contained in her personnel file and her official

         Notifications of Personnel Action (SF-50s). See Excerpts of Personnel File, attached

         hereto as Exhibit A1. Plaintiff’s personnel file, particularly her SF-50s, include

         information relating to her salary, and dates of service in her position, as an Attorney

         Adviser in the Albuquerque Office of Disability Adjudication and Review, now known as

         the Office of Hearings Operations (OHO).

      2. Plaintiff was hired into the position of Attorney Adviser, GS-12, in the Albuquerque

         OHO on August 6, 2017. See id. at 1.

      3. Plaintiff’s annual salary as of August 6, 2017, was $72,356.00. See id.

      4. Effective January 7, 2018, Plaintiff received a salary increase, which increased her annual

         salary from $72,356.00 to $73,623.00. See id. at 2.

Declaration of Carol Ziglar-Love – Page 1
                                                                               Exhibit A
   5. Effective August 5, 2018, Plaintiff received another salary increase, which increased her

       annual salary from $73,623.00 to $76,077.00. See id. at 3.

   6. Effective January 6, 2019, Plaintiff received a third salary increase, which increased her

       annual salary from $76,077.00 to $77,436.00. See id. at 4.

   7. Plaintiff’s annual salary as of April 19, 2019, at the time she resigned from her position

       as an Attorney Adviser, was $77,436.00. See id. at 5.

       In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.



01/06/2021
Date                                         Carol Ziglar-Love
                                             HR Specialist
                                             Center for Human Resources
                                             Social Security Administration, Region VI
                                             Dallas, Texas




Declaration of Carol Ziglar-Love – Page 2
